Citation Nr: 1826590	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-40 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right hip condition. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1976 and September 1981 to September 1985 in the U.S. Navy, and from November 1990 to May 1991 in the U.S. Army. The Veteran subsequently had inactive duty for training (INACDUTRA) in the Tennessee Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claim of service connection for a right hip condition. The Veteran filed a Notice of Disagreement (NOD) in February 2013. The RO issued a Statement of the Case (SOC) in October 2014 and the Veteran submitted a VA Form 9 in November 2014. 

Although the RO declined to reopen the previously denied claim for service connection for a right hip disability in its rating decision, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C. §§ 5108, 7105 (2012) to address the question of whether new and material evidence has been received to reopen the service connection claim. That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate such on a de novo basis. See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1. A November 2006 rating decision denied service connection for a right hip condition; the Veteran did not perfect a timely appeal of that decision and the decision became final.

2. Additional evidence received since the November 2006 rating decision is cumulative or redundant of the evidence of record at the time of that decision, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right hip condition, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1. The November 2006 rating decision denying service connection for a right hip condition is final. 38 U.S.C. §§ 5108, 7105(c) (West 2012); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence sufficient to reopen the claim of service connection for a right hip condition has not been received. 38 U.S.C. §§ 5108, 7105 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012).

With respect to claims to reopen, VA is further required to provide notice of the definition of new and material evidence. Kent v. Nicholson, 20 Vet. App. 1 (2006). However, VA is no longer required to provide notice of the element or elements that were found insufficient or the information and evidence necessary to substantiate the insufficient element or elements. See 38 U.S.C. § 5103 (a)(1); VAOPGCPREC 6-2014 (Nov. 21, 2014); see also Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012). Here, the Veteran was sent a VCAA letter in July 2012. The Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This includes assisting in the procurement of service treatment records and pertinent medical records, and providing an examination when necessary. The RO has obtained service treatment records and post-service treatment records. However, with respect to claims to reopen, VA does not have a duty to provide a medical examination or obtain a medical opinion until the claim has been reopened. As the claim has not been reopened, VA had no duty to provide a medical examination or obtain an opinion in this case. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

III. New and Material Evidence

In general, rating decisions that are not timely appealed are final and binding based on all of the evidence then of record. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017). A claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C. § 7105 (c) (2012). The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented with respect to a claim that has been disallowed, the claim may be reopened. 38 U.S.C. § 5108 (2012); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999). For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible. See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent). 

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist. Id. 

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance. Id. (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the claim, the Board is required to determine whether new and material evidence has been presented. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In the present case, in a November 2006 decision, the RO denied the Veteran's claim for service connection for a right hip condition. The RO notified the Veteran of its decision and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year, nor was any new and material evidence received within a year. 38 C.F.R. § 3.156 (b).

As a result, the RO's decision became final. 38 U.S.C. §§ 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103. Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication. 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a) (2017); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In this instance, the November 2006 rating decision denied the claim on the basis that service medical records were negative for complaints of, diagnosis of, and treatment for any right hip injury or disease process in service. Moreover, there was no objective medical evidence that established any causal relationship between the Veteran's right hip condition and service.  Accordingly, the Board finds that new and material evidence would consist of evidence that the Veteran's right hip condition, to include currently diagnosed right hip osteoarthritis, is linked to service. 

Evidence received since the November 2006 decision consists of numerous medical records and lay statements. The Veteran submitted a lay statement in May 2012 in which he noted that he had a plate removed between C4 and C5, and a longer plate inserted. He stated that after this healed, he started having severe pain in his right hip and upper leg. In the same statement, he indicated that he started having a "catch" in his right hip after receiving lower back shots at a pain center he was referred to by VA. Additionally, the Veteran's wife submitted a statement noting the Veteran's severe right hip pain and an upcoming plan for a total hip replacement. 

Further, in his February 2013 NOD, the Veteran has asserted that his right hip condition was the result of tasks performed during service, to include road marches and PT. The Veteran stated that his orthopedic surgeon, Dr. A.S. stated, in response to a question concerning the cause of the condition of the right hip, that it was worn out over the years by anything causing wear and tear on it. 

The Board finds that the lay statements submitted by the Veteran and his wife, while new are not material. Although such statements speak to the Veteran's right hip symptoms, they do not address the basis for the prior denial of service connection, namely a connection to service. The Veteran's report that his doctor stated that his hip condition was caused by "anything causing wear and tear..." does not establish a connection to service or any kind of specific etiology of the Veteran's right hip condition. To the extent that the Veteran argues that his service constituted such "wear and tear," the Board finds that such a conclusion is merely a reiteration of the Veteran's long-standing contention that he suffers from a right hip condition as a result of service. The Veteran's assertions that his right hip condition is due to service were considered and rejected in the prior denial. Thus, these statements are either cumulative or redundant of information and evidence considered in prior denials, or not material in that they fail to provide evidence linking the Veteran's current right hip condition to service. 

The Veteran also submitted additional treatment records. Such records, included radiology and imaging of his right hip, diagnosis of right hip osteoarthritis, and details of a total hip replacement conducted in January 2013. This evidence is new because it had not previously been submitted; however, it is not material because the evidence cannot reasonably substantiate the claim were it to be reopened as the evidence does not have the tendency to relate the current right hip condition to the Veteran's service. None of the aforementioned treatment records describe an etiology of the Veteran's right hip osteoarthritis or any evidence indicating that the Veteran's right hip condition was due to service. Thus, the Board finds that the Veteran has not submitted any new and material evidence that raises a reasonable possibility of substantiating the claim. 

The Board has considered the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a layperson, or because contemporaneous medical evidence is no longer available to corroborate it. Id.; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). However, as indicated above, in the current appeal the Veteran has not provided evidence in support of a nexus that was not already previously considered in prior decisions. Accordingly, his contentions made during the current appeal may not be deemed both new and material. Shade, supra.

Since the evidence submitted after November 2006 is not new and material, the claim for service connection for a right hip condition is not reopened. The benefit sought is denied. As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the Veteran's application to reopen the claim for entitlement to service connection for a right hip condition is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


